Title: To Benjamin Franklin from Augustus Gottlieb Spangenberg, 29 November 1756
From: Spangenberg, Augustus Gottlieb
To: Franklin, Benjamin


Sir,
Bethl. 29. Nov. 56.
To wait on you at Bethlehem, on your Return from Easton to Philadelphia, would have been a great Satisfaction to many of us, who have the Honour of your Acquaintance. I flatter myself with the Opinion, that you would not have pass’d by, had your Affairs permitted any longer stay in the Country. And now I take this Opportunity of letting you Know by some Lines, how it goes with us here; believing, that you have a particular Care for this part of our Province, which you have seen yourself in the greatest Distress by the Injury of Times, and which has been an Object of your tender Concern. We do live at present, Thanks to God, pretty quiet; but We are careful, how to trust people, who have no God but the Devil. We are on our Guard, as much as We can; tho’ We must own, it is the Lord, and He alone, that Keeps us.
Some people at allmangel, Neighbours of that unhappy Family, which fell but lately into the cruel Hands of the Sauvages, have brought their Wives and Children to Bethlehem, to be shelterd there; and we have about Fourty of them received into our Houses here and at Nazareth, whose resp[ective] Husbands and parents are returnd to their resp[ective] Habitations, viz. to Allmangel.
Our Indians, who just a year ago came to Bethlehem from Gnadenhütten, when they could not exspect any Thing else, but what they would be destroyed with us, have hitherto behaved quiet and inoffensive to every One, thankful for the good protection, which they have had hitherto in this Government. But I am sorry that I must mention to you, that a white Man, but last Week, fired at One of the said Indians of Bethlehem, when he was a Mile or Two of[f] in the Woods; and I do fear, that such a Thing as that, may create great Confusion among all the Indians, if not prevented.
The greatest Hardship We meet with now, is the coming of the Sauvages from the Susquehanna to Bethlehem, and their Obstinacy, to stay here with us. We have no Houses nor no Room for them and must needs build Winter-Houses for them, if more should come; as We hear they intend to do, by those that are come. I fear also, we shall be oblig’d to keep watching about them Day and Night, not so much to prevent Mischief, which they might be doing, but to hinder others from hurting them, which very likely might be the Case, as people are very bitter against them. Pray, be so Kind, to consider of these Things. For us there is no Proclamation gone out, (as far as I Know) to prevent such evil Things: it may prove very bad to this province, if such a Thing should happen.
To have your Advice or Ordres, and to Know what to do, will oblige very much Sir your humble Servant
Spgbg
 Endorsed: Indian. Wandern beym Wildenkriege
